Citation Nr: 1746608	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  14-00 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a left foot disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a left hip disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1974 to January 1976. 

This matter comes to the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

There are two medical opinions of record addressing the etiology of the Veteran's back disability, both of which are problematic.  Specifically, the July 2010 VA examiner did not address the Veteran's report of ongoing back pain since service and inaccurately noted that his first complaint regarding the back was in 2009.  See June 2017 Dr. Fowler statement (reporting treatment of the Veteran's back problems since 2005).  Additionally, in his June 2017 opinion, Dr. Fowler indicates that he "reviewed" the Veteran's "history of low back pain and numbness and foot pain while he served in the military."  However, the Veteran's service treatment records are negative for any complaints of numbness or foot pain.  Thus, on remand, an addendum opinion is needed.  Updated VA treatment records and outstanding records from Dr. Fowler should also be secured.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records.

2. With any necessary assistance from the Veteran, obtain all outstanding relevant private treatment records, to include updated records from Dr. Fowler dated from 2005 to 2007 and from 2010 to the present.

3. Then obtain an addendum opinion assessing the etiology of the Veteran's back disability.  No additional examination of the Veteran is needed, unless the examiner determines otherwise.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner.  The examiner is requested to address the following:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's back disability had its onset in service or is otherwise the result of service, to include as a result of the May 1974 injury therein?  In addressing this question, please consider the Veteran's reports of continuous back pain since that injury, as well as Dr. Fowler's June 2017 statement indicating treatment of the Veteran's back problems since 2005.  

(b) If the answer to question (a) is yes, is a diagnosis of lumbar radiculopathy warranted to account for the Veteran's complaints of numbness and pain in the left lower extremity?  

Please provide a robust rationale for any opinion furnished. If unable to provide an opinion without resort to speculation, please explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

4. Then, after taking any additional development deemed necessary, readjudicate the issues on appeal.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



